—Order unanimously affirmed without costs. Memorandum: Family Court properly dismissed the petition of the biological mother, who sought to revoke the *1135judicial surrender of her children because the conditions of the surrender were violated. While petitioner may petition the court for enforcement of the surrender’s terms (see, Matter of Patricia YY. v Albany County Dept. of Social Servs., 238 AD2d 672; Matter of Gerald T., 211 AD2d 17, 20-21), she is not entitled to revocation of the surrender “in the absence of [a showing of] fraud, duress or coercion” (Matter of Amanda B., 206 AD2d 636, 636-637; see, Matter of Baby Boy Joseph, 214 AD2d 1049; Social Services Law § 383-c). (Appeal from Order of Niagara County Family Court, Halpin, J.—Adoption.) Present—Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.